Order entered February 14, 2014




                                                  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00965-CR

                              ANTWAUNN DISMUKE, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-51584-U

                                             ORDER
        The Court REINSTATES the appeal.

       On November 20, 2013, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. We have not received the findings or the

clerk’s record. We have received the reporter’s record. Therefore, in the interest of expediting

the appeal, this is now the order of the Court.

       We ORDER the Dallas County District Clerk to file the clerk’s record in this appeal

within FIFTEEN DAYS of the date of this order.

       We ORDER court reporter Peri K. Wood to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit nos. 1 and 2, DVDs.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri K.

Wood, official court reporter, 291st Judicial District Court; Gary Fitzsimmons, Dallas County

District Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and to

counsel for all parties.


                                                   /s/     DAVID EVANS
                                                           JUSTICE